DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to an apparatus.
Group II, claim(s) 6-12, drawn to an apparatus.
Group III, claim(s) 13-15, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a three dimensional (3D) print apparatus, comprising: a delivery hopper to deliver build material to a print zone of the 3D print apparatus; and a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Page et al. (US20150266235 A1).  
Page teaches a three dimensional (3D) print apparatus (system 2002), comprising: a delivery hopper (material combining system 2004) to deliver build material (materials 2014) to a print zone (material deposition system 2012) of the 3D print apparatus; and a controller of the 3D print apparatus (material combining system controller 2024) to direct that variable proportions of a first build material relative to a second build material ([0175] input materials 2014 have different colors or material properties) are receivable by the delivery hopper from the plurality of build material hoppers during a 3D print operation ([0175] Materials 2014 may be controllably fed into material combining system 2004 at different rates to create any desired combined ratio of the individual input materials); and wherein different mixtures of the variable proportions of the first build material and the second build material are deliverable to the delivery hopper during the 3D print operation ([0175] combined material may therefore have any mixture and [0178] sync between material deposition system 2012 and the instantaneous or localized material composition, properties or color of material 2020).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of selectively receiving by a delivery hopper of a three , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Page et al. (US20150266235 A1).  
Page teaches selectively receiving by a delivery hopper (material combining system 2004) of a three dimensional (3D) print apparatus (system 2002), from a plurality of connected build material hoppers (material combining system 2004), at least one of a first build material and a second build material (materials 2014), which is different from the first build material ([0175] input materials 2014 have different colors or material properties), during a 3D print operation (see Figure 20A); delivering from the delivery hopper to a print zone of the 3D print apparatus (material deposition system 2012) either the selected first build material, the selected second build material, or a selected mixture of the first build material and the second build material ([0175] Materials 2014 may be controllably fed into material combining system 2004 at different rates to create any desired combined ratio of the individual input materials).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a three dimensional (3D) print apparatus comprising a delivery hopper connected to a source of a first build material and a source of a second build material; and a controller of the 3D print apparatus to direct that: a first quantity of the first build material and a second quantity of the second build material is receivable by the delivery , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Page et al. (US20150266235 A1).  
Page teaches a three dimensional (3D) print apparatus (system 2002) comprising a delivery hopper (material combining system 2004) connected to a source of a first build material and a source of a second build material (materials 2014; see Figure 20B); and a controller of the 3D print apparatus (material combining system controller 2024) to direct that: a first quantity of the first build material and a second quantity of the second build material is receivable by the delivery hopper ([0175] Materials 2014 may be controllably fed into material combining system 2004); a first mixture of a received first quantity and second quantity of build materials ([0175] combined material may therefore have any mixture of those properties or colors, and the mixture of colors or material properties or the ratio of materials may be varied) is deliverable to a print zone of the 3D print apparatus (material deposition system 2012) from the delivery hopper for formation of a first region associated with an object in the print zone ([0181] Material 2020 may be fed through nozzle 2028 where it may be extruded with or without heat and deposited on a part surface).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743